DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2018/0019843 to Papasakellariou.

In regard claim 4, Papasakellariou teaches or discloses a terminal (see Fig. 3) comprising:
a receiver that receives a downlink shared channel that is scheduled by a downlink control information (see Fig. 3, abstract, paragraph [0077], and [0088], the RF transceiver 310 is capable of receiving PDCCHs that convey respective DCI formats, wherein each DCI format includes a counter field and a slot offset field and receiving PDSCHs that convey data transport blocks. The processor 340 is capable of detecting the DCI formats scheduling the received PDSCHs); 
a processor that controls transmission of a HARQ-ACK based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of the HARQ-ACK for the downlink shared channel and information regarding a slot configuration indicating a transmission direction of each slot (see Fig. 3, paragraph [0088], the processor 340 is capable of detecting the DCI formats scheduling the received PDSCHs and determining locations for HARQ-ACK bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format and determining a time unit for transmission of the HARQ-ACK codebook based on a value of the slot offset field in each detected DCI format);
wherein the processor assumes that a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates (see Fig. 3, paragraphs [0005], [0077], [0088], [0143], and [0152], the processor 340 is capable of determining a time unit for transmission of the HARQ-ACK codebook based on a value of the slot offset field in each detected DCI format, and transmitting the HARQ-ACK codebook based on the value of the slot offset field. The UE to transmit HARQ-ACK information in response to a reception of data TBs conveyed by the PDSCH. The DL DCI format can also include a field to indicate a resource for a PUCCH that conveys the HARQ-ACK information), 
wherein the information regarding the slot configuration includes a number of uplink symbols and downlink symbols (see paragraphs [0100], [0134], and [0140], a reference time unit for DL signaling or for UL signaling on a cell is referred to as a slot and can include one or more slot symbols. A number of symbols in the slot used for PDCCH transmissions to a first UE can be different than a number of symbols in the slot used for PDCCH transmission to the second UE. Each of the two numbers of symbols can be indicated by respective DCI formats that are decoded by the first UE and by the second UE, respectively, in order to determine a first symbol of a PDSCH transmission or for a PUSCH transmission).


In regard claim 5, Papasakellariou teaches or discloses the terminal according to claim 4, wherein the processor determines values of the slots corresponding respectively to the plurality of transmission timing candidates based on higher layer signaling (see Fig. 3, paragraphs [0070], [0088], [0149], and [0165], the controller/processor 225 is capable of determining locations for hybrid automatic repeat request acknowledgement (HARQ-ACK) bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each transmitted DCI format and of determining a time unit for reception of the HARQ-ACK codebook based on a value of the slot offset field in each transmitted DCI format. The UE determines that the third slot is the last slot from the three slots defining a first set of slots 1135 where the UE transmits HARQ-ACK information in a same slot.  the UE determines that slots 1140, 1150, 1160, and 1170 form the second set of slots 1175).

In regard claim 6, Papasakellariou teaches or discloses the terminal according to claim 4, wherein the processor determines bits of a codebook used for the transmission of the HARQ-ACK based on the information regarding the slots, and the information regarding the slot configuration (see Fig. 3, paragraphs [0070], [0077], [0088], [0175], and [0177], the controller/ processor 225 is capable of determining locations for hybrid automatic repeat request acknowledgement (HARQ-ACK) bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each transmitted DCI format and of determining a time unit for reception of the HARQ-ACK codebook based on a value of the slot offset field in each transmitted DCI format).

In regard claim 7, Papasakellariou teaches or discloses the terminal according to claim 5, wherein the processor determines bits of a codebook used for the transmission of the HARQ-ACK based on the information regarding the slots, and the information regarding the slot configuration (see Fig. 3, paragraphs [0070], [0077], [0088], [0175], and [0177], the controller/ processor 225 is capable of determining locations for hybrid automatic repeat request acknowledgement (HARQ-ACK) bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each transmitted DCI format and of determining a time unit for reception of the HARQ-ACK codebook based on a value of the slot offset field in each transmitted DCI format).

In regard claim 8, Papasakellariou teaches or discloses a radio communication method comprising:
receiving a downlink shared channel that is scheduled by a downlink control information (see abstract, paragraphs [0077], and [0088], the RF transceiver 310 is capable of receiving PDCCHs that convey respective DCI formats, wherein each DCI format includes a counter field and a slot offset field and receiving PDSCHs that convey data transport blocks. The processor 340 is capable of detecting the DCI formats scheduling the received PDSCHs); and
controlling transmission of a HARQ-ACK based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of the HARQ-ACK for the downlink shared channel and information regarding a slot configuration indicating a transmission direction of each slot (see paragraph [0088], the processor 340 is capable of detecting the DCI formats scheduling the received PDSCHs and determining locations for HARQ-ACK bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format and determining a time unit for transmission of the HARQ-ACK codebook based on a value of the slot offset field in each detected DCI format), 
wherein a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates (see paragraphs [0005], [0077], [0088], [0143], and [0152], the processor 340 is capable of determining a time unit for transmission of the HARQ-ACK codebook based on a value of the slot offset field in each detected DCI format, and transmitting the HARQ-ACK codebook based on the value of the slot offset field. The UE to transmit HARQ-ACK information in response to a reception of data TBs conveyed by the PDSCH. The DL DCI format can also include a field to indicate a resource for a PUCCH that conveys the HARQ-ACK information), and 
wherein the information regarding the slot configuration includes a number of uplink symbols and downlink symbols (see paragraphs [0100], [0134], and [0140], a reference time unit for DL signaling or for UL signaling on a cell is referred to as a slot and can include one or more slot symbols. A number of symbols in the slot used for PDCCH transmissions to a first UE can be different than a number of symbols in the slot used for PDCCH transmission to the second UE. Each of the two numbers of symbols can be indicated by respective DCI formats that are decoded by the first UE and by the second UE, respectively, in order to determine a first symbol of a PDSCH transmission or for a PUSCH transmission).

In regard claim 9, Papasakellariou teaches or discloses a base station (see Fig. 2) comprising:
a transmitter that transmits a downlink control information that schedules a downlink shared channel (see paragraphs [0006], and [0058], the RF transceivers 210a-210n are capable of transmitting PDCCHs that convey respective DCI formats, wherein each DCI format includes a counter field and a slot offset field, and transmitting PDSCHs that are configured by the DCI formats and convey data transport blocks);
a processor that controls reception of a HARQ-ACK, transmitted from a terminal, based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of a HARQ-ACK for the downlink shared channel, and information regarding a slot configuration indicating a transmission direction of each slot (see paragraphs [0070], and [0071], the controller/processor 225 is capable of determining locations for hybrid automatic repeat request acknowledgement (HARQ-ACK) bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each transmitted DCI format and of determining a time unit for reception of the HARQ-ACK codebook based on a value of the slot offset field in each transmitted DCI format);
wherein a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates (see paragraphs [0005], [0077], [0088], [0143], and [0152], the processor 340 is capable of determining a time unit for transmission of the HARQ-ACK codebook based on a value of the slot offset field in each detected DCI format, and transmitting the HARQ-ACK codebook based on the value of the slot offset field. The UE to transmit HARQ-ACK information in response to a reception of data TBs conveyed by the PDSCH. The DL DCI format can also include a field to indicate a resource for a PUCCH that conveys the HARQ-ACK information), 
wherein the information regarding the slot configuration includes a number of uplink symbols and downlink symbols (see paragraphs [0100], [0134], and [0140], a reference time unit for DL signaling or for UL signaling on a cell is referred to as a slot and can include one or more slot symbols. A number of symbols in the slot used for PDCCH transmissions to a first UE can be different than a number of symbols in the slot used for PDCCH transmission to the second UE. Each of the two numbers of symbols can be indicated by respective DCI formats that are decoded by the first UE and by the second UE, respectively, in order to determine a first symbol of a PDSCH transmission or for a PUSCH transmission).

In regard claim 10, Papasakellariou teaches or discloses a system (see Fig. 1) comprising a terminal and a base station (see Figs. 2-3), wherein:
the terminal comprises: 
a receiver that receives a downlink shared channel that is scheduled by a downlink control information (see Fig. 3, abstract, paragraph [0077], and [0088], the RF transceiver 310 is capable of receiving PDCCHs that convey respective DCI formats, wherein each DCI format includes a counter field and a slot offset field and receiving PDSCHs that convey data transport blocks. The processor 340 is capable of detecting the DCI formats scheduling the received PDSCHs); 
a processor that controls transmission of a HARQ-ACK based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of the HARQ-ACK for the downlink shared channel and information regarding a slot configuration indicating a transmission direction of each slot (see Fig. 3, paragraph [0088], the processor 340 is capable of detecting the DCI formats scheduling the received PDSCHs and determining locations for HARQ-ACK bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format and determining a time unit for transmission of the HARQ-ACK codebook based on a value of the slot offset field in each detected DCI format), and 
the base station comprises:
a transmitter that transmits the downlink control information (see Fig. 2, paragraphs [0006], and [0058], the RF transceivers 210a-210n are capable of transmitting PDCCHs that convey respective DCI formats, wherein each DCI format includes a counter field and a slot offset field, and transmitting PDSCHs that are configured by the DCI formats and convey data transport blocks),
wherein the processor assumes that a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates (see Fig. 2, paragraphs [0005], [0077], [0088], [0143], and [0152], the processor 340 is capable of determining a time unit for transmission of the HARQ-ACK codebook based on a value of the slot offset field in each detected DCI format, and transmitting the HARQ-ACK codebook based on the value of the slot offset field. The UE to transmit HARQ-ACK information in response to a reception of data TBs conveyed by the PDSCH. The DL DCI format can also include a field to indicate a resource for a PUCCH that conveys the HARQ-ACK information), and 
wherein the information regarding the slot configuration includes a number of uplink symbols and downlink symbols (see paragraphs [0100], [0134], and [0140], a reference time unit for DL signaling or for UL signaling on a cell is referred to as a slot and can include one or more slot symbols. A number of symbols in the slot used for PDCCH transmissions to a first UE can be different than a number of symbols in the slot used for PDCCH transmission to the second UE. Each of the two numbers of symbols can be indicated by respective DCI formats that are decoded by the first UE and by the second UE, respectively, in order to determine a first symbol of a PDSCH transmission or for a PUSCH transmission).

Response to Arguments
Applicant’s arguments with respect to claim(s) 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 05/26/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476